SMITH, Chief Justice.
The parties have filed their joint motion, reciting that all matters involved have been adjusted and the obligations of the parties discharged, and praying that in pursuance of that adjustment the judgment of the trial court be reversed and judgment here rendered in favor of appellants, but at their cost.
Accordingly, and only by reason of the recitations in said motion, it is ordered that the judgment of the trial court be reversed and that judgment be here rendered that appellee take nothing by reason of his suit, and that appellants go hence, at their cost.
Reversed and rendered.